                      UNITED STATES DISTRICT COURT FOR THE
                           SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION


 UNITED STATES OF AMERICA                       §
                                                §
                v.                              §         CRIMINAL NO. 4:18-CR-575
                                                §         (HUGHES)
 JACK STEPHEN PURSLEY,                          §
   AKA STEVE PURSLEY                            §


 GOVERNMENT’S NOTICE OF INTENT TO USE EXPERT WITNESS TESTIMONY
              PURSUANT TO FED. R. CRIM. P. 16(a)(1)(G) AND
  NOTICE OF INTENT TO USE SUMMARIES PURSUANT TO FED. R. EVID. 1006

       The United States of America, by and through undersigned counsel, hereby files this

Notice of Intent to Use Expert Witness Testimony Pursuant to Fed. R. Crim. P. 16(a)(1)(G) and

Notice of Intent to Use Summaries Pursuant to Fed. R. Evid. 1006.

                              Notice of Expert Witness Testimony

       The Government intends to offer expert testimony pursuant to Federal Rule of Evidence

702, which states:

       A witness who is qualified as an expert by knowledge, skill, experience, training,
       or education may testify in the form of an opinion or otherwise if:

       (a)     the expert’s scientific, technical, or other specialized knowledge will help
               the trier of fact to understand the evidence or to determine a fact in issue;

       (b)     the testimony is based on sufficient facts or data;

       (c)     the testimony is the product of reliable principles and methods;
               and

       (d)     the expert has reliably applied the principles and methods to the
               facts of the case.

Fed. R. Evid. 702.
       The use of an expert witness in criminal tax prosecutions has been expressly approved in

the Fifth Circuit. United States v. Moore, 997 F.2d 55, 58 (5th Cir. 1993) (“Courts have found that

IRS agents, in specific, may testify as expert summary witnesses.”) (gathering cases, including

United States v. Dotson, 817 F.2d 1127, 1132 (5th Cir. 1987)). Near the end of its case-in-chief,

the Government will call an expert witness trained in taxation and accounting. This witness will

be IRS Revenue Agent Michael Frazier.

       The United States anticipates that the evidence in this case will establish that Defendant

Pursley conspired with Co-Conspirator 1 to defraud the United States by repatriating more than

$18 million in untaxed business receipts from Co-Conspirator 1’s offshore oil rig labor leasing

business in a manner designed to conceal their receipt of the funds from the IRS; that Defendant

Pursley filed false income tax returns for the years 2007 through 2010 that concealed his

compensation for assisting in the repatriation; that Co-Conspirator 1 filed false income tax

returns for the years 2007, 2008, and 2010 that concealed his income from the offshore business;

and that through various means Defendant Pursley and Co-Conspirator 1 attempted to evade

taxes due for the above-listed tax years.

       Count 1 charges Defendant Pursley with conspiracy to defraud the Internal Revenue

Service. Among the allegations in that count are that Defendant Pursley and Co-Conspirator 1

filed false returns that failed to report income from the scheme and pay the taxes due on that

income. Doc. 1, at ¶ ¶ 19-20. Counts 2 and 3 charge Defendant Pursley with attempted tax

evasion with respect to his personal taxes for the tax years 2009 and 2010, and Count 4 charges

Defendant Pursley with attempted tax evasion of the personal taxes of Co-Conspirator 1 for the

tax year 2010. The elements of Title 26, United States Code, Section 7201 are :

             1)        a tax deficiency for the tax year in question;
                                                 2
             2)        an affirmative act (committed by the Defendant) to evade or attempt to
                       evade such tax; and

             3)        willfulness.

United States v. Sertich, 879 F.3d 558, 565 (5th Cir. 2018) (quoting United States v. Miller, 588

F.3d 897, 907 (5th Cir. 2009) (citing United States v. Nolen, 472 F.3d 362, 377 (5th Cir. 2006)).1

     With the Court’s permission, Revenue Agent Frazier will be present throughout the entire

trial to be able to testify regarding the tax consequences of the Government’s evidence at trial as

it relates to the Government’s burden to prove the allegations in the conspiracy charge and the

tax deficiency element of Counts 2, 3 and 4 -- that Defendant Pursley owed an additional income

tax for tax years 2007 through 2010, and that Co-Conspirator 1 owed an additional tax for the tax

year 2007, 2008, 2010, and 2011. The following is a summary of the anticipated expert

testimony of Revenue Agent Frazier.

       He will testify that he prepared computations of tax due and owing for Defendant

Pursley’s tax years 2007 through 2010, based on the assumption that the jury finds, as alleged in

the Indictment, that Defendant Pursley received compensation from the scheme of approximately

$600,000, $300,000, $3,625,000 and $300,000 that he failed to report as income on his 2007,

2008, 2009, and 2010 personal tax returns, respectively.

       Revenue Agent Frazier will testify that his computations indicate that Defendant Pursley

owed substantial income taxes in addition to the amount of income tax liabilities he reported on

his tax returns for those years. Specifically, Revenue Agent Frazier will testify that his

computations indicate that Defendant Pursley had an additional tax due and owing of no less


1
  “‘Willfulness’ requires ‘that the law imposed a duty on the defendant, that the defendant knew
of this duty, and that he voluntarily and intentionally violated that duty.’” Sertich, id. (citing
Cheek v. United States, 498 U.S. 192, 201 (1991)).
                                                  3
than $221,725, $106,182, $1,349,271 and $111,629, for tax years 2007, 2008, 2009, and 2010,

respectively. A copy of the IRS’s draft computation, a Form 4549-A, Income Tax Examination

Changes, prepared by another IRS Revenue Agent who is unavailable for trial, has been

produced to the defense under separate cover. A similar form prepared by Revenue Agent

Frazier will be provided to the defense shortly.

       In addition, Revenue Agent Frazier will testify that Co-Conspirator 1 had additional

income of $361,000 for 2007, $1,555,000 for 2008, and $11,563,488 for 2010. Revenue Agent

Frazier will testify that Co-Conspirator 1 had an additional tax due and owing of $125,478 in

2007, $539,406 in 2008, and $4,047,221 in 2010. A copy of the IRS’s Form 4549-A as to Co-

Conspirator 1 was previously provided to the defense in discovery. The Government may seek

to revise these computations prior to trial or based on the evidence presented at trial. Copies of

the Forms 4549-A will be marked as trial exhibits.

       A copy of Revenue Agent Frazier’s resume has been provided to the defense. To

summarize, Revenue Agent Frazier has been employed by the Internal Revenue Service as a

Senior Revenue Agent and International Tax Examiner for approximately 13 years. He is trained

in taxation and accounting, and his education, training, and experience render him qualified to

provide summary witness testimony relating to the charges at issue in this case. Revenue Agent

Frazier’s education and training includes, but is not limited to, the following:

     • Masters of Professional Accounting, University of Texas;

     • Bachelor of Science Degree in Accounting, University of Missouri;

     • Certified Public Accountant since 1984; and

     • Instructor, IRS International Examiners Training.


                                                   4
Revenue Agent Frazier’s extensive multi-decade private and public sector tax experience

includes, but is not limited to, examining and auditing multinational corporations’ tax returns.

                            Notice of Intent to Use 1006 Summaries

       The Government anticipates that a large portion of Revenue Agent Frazier’s testimony

will relate to the presentation of summary evidence as a non-expert witness. A draft summary

chart of the money flows that the Government anticipates proving in this case has been provided

to the defense under separate cover. Defense counsel has been provided with the underlying

items in discovery, the vast majority of which are admissible bank records. These items consist

of withdrawal items, deposit items, and bank statements relating to the more than two dozen

bank accounts through which funds were transmitted and/or received. The Government submits

that the use of such a chart will streamline the presentation of evidence and significantly aid the

jury’s comprehension of the complex money flows in this case.

     Admissibility of summary charts is governed by Rule 1006, which states,

       The contents of voluminous writings, recordings, or photographs which cannot
       conveniently be examined in court may be presented in the form of a chart,
       summary, or calculation. The originals, or duplicates, shall be made available for
       examination or copying, or both, by other parties at reasonable time and place.
       The court may order that they be produced in court.

Fed. R. Evid. 1006. The Fifth Circuit has held that:

       [s]uch charts are admissible when (1) they are based on competent evidence
       already before the jury, (2) the primary evidence used to construct the charts is
       available to the other side for comparison so that the correctness of
       the summary may be tested, (3) the chart preparer is available for cross-
       examination, and (4) the jury is properly instructed concerning use of the charts.
       United States v. Bishop, 264 F.3d 535, 547 (5th Cir. 2001); accord United States
       v. Lucas, 849 F.3d 638, 644–45 (5th Cir. 2017). Because a chart admitted under
       Rule 1006 is substantive evidence, jurors may bring it to the deliberation
       room. E.g., Bishop, 264 F.3d at 547.


                                                 5
United States v. Spalding, 894 F.3d 173, 185 (5th Cir. 2018) (footnote omitted). The summaries

need not contain a defendant’s anticipated evidence. Myers v. United States, 356 F.2d 469, 470

(5th Cir. 1966). Copies of the summaries may be used during the testimony concerning them.

Myers, id. at 470.

     The Spalding court noted that Fifth Circuit case law diverges on whether or not the use of a

1006 summary required a limiting instruction. 894 F.3d at 185 n.17 (comparing Bishop, 264

F.3d at 546 (limiting instruction required) with United States v. Williams, 264 F.3d 561, 575 (5th

Cir. 2001) (no limiting instruction required)). Should the Court wish to give one, the Spalding

court gives several approved examples. 894 F.3d at 186 n.18.

     The Rule 1006 summaries and summary charts to be offered or used during the testimony

of Revenue Agent Frazier will not be finalized until shortly before his testimony because they

will incorporate evidence admitted at trial. Copies of these materials will be provided to the

Court and Defendant prior to the witness being called to testify.

       Finally, the Government is considering using other demonstrative charts, including

timelines depicting the anticipated evidence at trial. The Government does not intend to offer




                                                 6
these charts into evidence, but would use them during trial and/or closing argument. The

Government will provide the defense with drafts of these charts prior to trial, which are subject

to change depending on the evidence admitted at trial.

DATED:         October 11, 2018
                                                     Respectfully Submitted,

                                                     RYAN K. PATRICK
                                                     United States Attorney
                                                     Southern District of Texas


                                             By:     /s/ Nanette L. Davis
                                                     Nanette L. Davis, Senior Litigation Counsel
                                                     Nanette.L.Davis@usdoj.gov
                                                     Grace E. Albinson, Trial Attorney
                                                     Grace.E.Albinson@usdoj.gov
                                                     Sean P. Beaty, Trial Attorney
                                                     Sean.P.Beaty@usdoj.gov
                                                     U.S. Department of Justice, Tax Division
                                                     601 D Street, N.W., Room 7634
                                                     Washington, DC 20004
                                                     (202) 514/8030/616-3311/616-2717




                                                 7
